COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 WESLEY FREEMAN SMALLWOOD,                     §
                                                              No. 08-12-00215-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                               196th District Court
                                               §
 THE STATE OF TEXAS,                                         of Hunt County, Texas
                                               §
                  Appellee.                                        (TC#27738)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF AUGUST, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.